DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49, 52 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimoto (US 7,880,143 B2).
Regarding claim 49, Tanimoto teaches an apparatus for manipulating beamlets of a multi-beam apparatus (electron beam inspection apparatus, fig. 2), the apparatus comprising:
A charged particle source (electron source 202) configured to generate a charged particle beam having a source crossover (source image 206);
A plurality of electron optics elements (lenses 209, lens 212a, 212b), configured to:
Direct a plurality of beamlets generated by the multi-beam apparatus from the charged particle beam through a primary optical axis of the multi-beam apparatus using at least two different deflection angles (lens 212a deflects beams 203a-203c by different angles based on their position so they pass through the primary axis); and 
Facilitate forming a plurality of images of the source crossover on the sample (objective lens 212b focuses source images 210a-210c on the sample 216, col. 11 lines 20-22); and
A plurality of beam-limit openings (control electrode 215) configured to limit currents of the plurality of beamlets (control electrode 215 has apertures and controls the beam current through the potential applied to the electrode, which inherently attracts or retards electrons in the beam) wherein the beam limiting aperture is positioned downstream of the optics elements.
Regarding claim 52, Tanimoto teaches that the plurality of optic elements are above and aligned with the plurality of beam-limit openings (plate 215 is below optical elements 212a-212b and aligned along the optical axis).
Regarding claim 58, Tanimoto teaches that landing energies of the plurality of beamlets are varied by changing a potential of the plurality of beamlets (setting the voltage of the electron source and therefore the potential of the beamlets to produce a desired beam energy, col. 15 lines 40-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 59, 62 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto.
Regarding claim 59, Tanimoto teaches a non-transitory computer readable medium (storage device 225) storing a set of instructions that is executable by at least one processor (system controller 224; executes a program to control the device; a program consists of stored instructions, so it would be obvious to store them on the connected storage device 225 for convenience) of an apparatus to cause the apparatus to perform a method for manipulating beamlets of a multi-beam apparatus (electron beam inspection apparatus, fig. 2), the apparatus comprising:
Generating a charged particle beam having a source crossover (source image 206);
Directing, using a plurality of electron optics elements (lenses 209, lens 212a, 212b), a plurality of beamlets generated by the multi-beam apparatus from the charged particle beam through a primary optical axis of the multi-beam apparatus using at least two different deflection angles (lens 212a deflects beams 203a-203c by different angles based on their position so they pass through the primary axis); and 
Facilitate forming a plurality of images of the source crossover on the sample (objective lens 212b focuses source images 210a-210c on the sample 216, col. 11 lines 20-22); and
A plurality of beam-limit openings (control electrode 215) configured to limit currents of the plurality of beamlets (control electrode 215 has apertures and controls the beam current through the potential applied to the electrode, which inherently attracts or retards electrons in the beam) wherein the beam limiting aperture is positioned downstream of the optics elements.
Regarding claim 62, Tanimoto teaches that the plurality of optic elements are above and aligned with the plurality of beam-limit openings (plate 215 is below optical elements 212a-212b and aligned along the optical axis).
Regarding claim 68, Tanimoto teaches that landing energies of the plurality of beamlets are varied by changing a potential of the plurality of beamlets (setting the voltage of the electron source and therefore the potential of the beamlets to produce a desired beam energy, col. 15 lines 40-50).
Claims 50 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto in view of Han (US 8,362,425 B2).
Regarding claims 50 and 60, Tanimoto teaches all the limitations of claims 49 and 59 as described above.  Tanimoto teaches an objective lens (212b) above the sample, wherein the electron optics direct the plurality of beamlets to a point on the optical axis above the objective lens (fig 2).
Tanimoto does not state that the plurality of electron optics direct the beamlets to approach a front focal point of the objective lens.
Han teaches a multibeam charged particle beam apparatus in which a plurality of electron optics approach a front focal point of an objective lens (“beamlets focused onto back-focal plane of objective lens”, claim 3, fig. 1; “back-focal plane” refers to the focal plane above the objective lens, which contains the “front focal point” in the system of Tanimoto).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the optics of the system of Tanimoto so that the beamlets pass through the front focal point of the objective lens as taught by Han in order to accurately focus the beamlets on the sample using the (objective lens which focuses images located in the focal point) in a known manner.
Claims 53 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto in view of Chen (US 20110192975 A1).
Regarding claims 53 and 63, Tanimoto teaches all the limitations of claims 49 and 59 as described above. Tanimoto teaches a condenser lens (207, fig. 2) prior to the plurality of electron optics elements, configured to focus the charged particle beam to be perpendicularly incident into the plurality of charged particle beam elements. 
Tanimoto does not teach an aperture plate between the source crossover and the condenser lens and plurality of optics elements, configured to suppress a Coulomb effect of the charged particle beam.
Chen teaches an electron microscope system having a condenser lens (160) for making a beam perpendicular below an aperture plate (spread aperture 141) configured to suppress a Coulomb effect of a charged particle beam.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tanimoto to have the aperture plate of Chen in order to  control the Coulomb effect and limit the broadening of the size of the beam in a known manner (Chen [0034]).
Claims 54-55 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto in view of Chen and in further view of Han.
Regarding claims 54 and 64, Tanimoto and Chen teach all the limitations of claims 53 and 63 as described above.  Tanimoto and Chen do not teach that the currents of the plurality of images are varied by using the condenser lens to change a current density of the charged particle beam.
Han teaches a condenser lens system which is used to change the current density of the charged particle beam (col. 4 lines 60-63)
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the condenser lens excitation of the condenser lens 207 of Chen to adjust the current density of the beam as described by Han in order to select the currents of the individual beamlets (since adjusting the current density would necessarily change the current of the beamlets passing through aperture plate 208) and also to control the total beam current on the sample in a known manner with no unexpected result.
Regarding claims 55 and 65, Tanimoto teaches that the condenser lens comprises a single magnetic lens (electromagnetic lens, col. 10 lines 58-59) placed at an axial position above and aligned with the plurality of electron optical elements (aligned along the optical axis), and the excitation of the single magnetic lens is configured to control the current density (controlling the current density by means of the lens implicitly includes changing the lens excitation).
Claims 56 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto in view of Crewe (US 6,051,839 A).
Regarding claims 56 and 66, Tanimoto teaches all the limitations of claims 49 and 59 as described above.  Tanimoto does not teach that each of the plurality of electron optics elements is a dipole lens.
Crewe teaches an electron-optical device using dipole lenses (col 4 lines 30-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tanimoto by making the lenses dipole lenses, based on the teaching of Crewe that these lenses have low aberration and reduced physical size making them appropriate for SEM systems such as that taught by Tanimoto (Crewe col. 4 lines 32-51).
Claims 57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto in view of Kim (US 20110079731 A).
Regarding claims 57 and 67, Tanimoto teaches all the limitations of claims 49 and 59 as described above.  Tanimoto does not teach that each of the plurality of electron optics elements is a 4-pole lens.
Kim teaches an electron-optical device using 4-pole lenses (quadrupole lens 400).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tanimoto by making the lenses 4-pole lenses, based on the teaching of Kim that these lenses have a simple structure and reduce the deformation and defocusing of an electron beam spot ([0039-0042]).
Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.  While the aperture array 208 is not downstream of the lenses of the system of Tanimoto, the aperture array 215 is downstream of the lenses; and the aperture array, having an applied voltage as shown in figure  inherently controls the beam current by attracting or repelling the beams (changing the velocity of charged beam changes the beam current as current is defined as charge times speed).  

Allowable Subject Matter
Claims 51 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 51 and 61, the prior art does not disclose or make obvious a multi-beam charged particle system which directs a plurality of beamlets through a front focal point of an objective lens with different deflection angles, where the different deflection angles are individually set to reduce aberrations of a plurality of source images.
In the prior art, Maruyama (JP 2014229481 A) teaches a multi-beam system having a plurality of beamlets with individually adjusted amounts of aberration, but does not teach directing the beamlets through an objective lens with different angles to reduce aberrations of a plurality of source images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881